Defendant’s motion to amend this court’s order entered on June 23, 1988 (138 AD2d 169) granted, on consent, insofar as to amend the decretal paragraph of said order, and the final full paragraph of the opinion of this court filed herein, to delete the balance of the sentence of such paragraphs of the order and opinion, after the word “facts,” and to substitute therefor the following: “and the indictment dismissed, with leave to the People, should they be so advised, to resubmit appropriate charges to *602another Grand Jury.” Concur — Kupferman, J. P., Kassal, Rosenberger, Ellerin and Smith, JJ.